DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 2: reference label 200.
Fig. 3: reference label 300.
Fig. 4: reference label 400.
Fig. 5: reference label 500.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 11-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the same case” on line 3; “the corresponding amount of occurrences” on lines 10 and 13; and “the corresponding weight” on line 14. There is insufficient antecedent basis for these limitations in the claim.
Claims 4-6 are rejected by virtue of their dependency and because they do not provide further clarification on the issues. 

Claim 11 recites the limitation “the same case” on line 3; “the corresponding amount of occurrences” on lines 9 and 12; and “the corresponding weight” on line 13. There is insufficient antecedent basis for these limitations in the claim.
Claims 12 and 13 are rejected by virtue of their dependency and because they do not provide further clarification on the issues. 

Claim 18 recites the limitation “the same case” on line 3; “the corresponding amount of occurrences” on lines 7 and 9; and “the corresponding weight” on line 10. There is insufficient antecedent basis for these limitations in the claim.
Claims 19 and 20 are rejected by virtue of their dependency and because they do not provide further clarification on the issues. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 for all claims
	Under the first part of the analysis, claims 1-16 recite a method and claims 17-20 recite a system. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prongs 1 and 2 and then Step 2B. 

Claim 1
Step 2A, prong 1: the following limitations recite mental processes:
“A method for detecting crime series, the method comprising (the limitation recites mental processes because detecting crime series, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).): …
extracting, …, field data from each of the plurality of crime reports (the limitation recites mental processes because extracting field data from crime reports, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
identifying, …, a narrative field from each of the plurality of crime reports (the limitation recites mental processes because identifying narrative field from crime reports, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
extracting, …, narrative field data from the narrative field of each of the plurality of crime reports (the limitation recites mental processes because extracting narrative field data from crime reports, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).), …; 
generating a plurality of tokens from the narrative field data (the limitation recites mental processes because generating tokens from data, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
…
determining, …, based on the crime prediction data and the field data, related crimes (the limitation recites mental processes because determining related crimes based on various data, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
plotting, …, the related crimes to a map (the limitation recites mental processes because plotting crime data to a map, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
generating, …, a visual display of the map (the limitation recites mental processes because generating a visual display map, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); ….”
Step 2A, prong 2: the following limitations recite additional elements: 
Lines 3-4: “receiving, by one or more processors, a plurality of crime reports;”. 
The receiving limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data gathering (see MPEP 2106.05(g)). The recitation of the processors relates to mere instructions for applying the judicial exception, i.e., the steps related to the method of detecting crime series, on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the processors (see MPEP 2106.05(h)).
Lines 5, 7, 14, 16, and 17: “by the one or more processors”. 
The recitation of the processors relates to mere instructions for applying the judicial exception, i.e., the steps related to the method of detecting crime series, on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the processors (see MPEP 2106.05(h)).
Lines 8-9: “wherein the narrative field data includes a plurality of words and a plurality of punctuation characters”. 
The limitation reciting the composition of the narrative field data denotes a field of use (see MPEP 2106.05(h)). 
Lines 11-13: “sending, with a transceiver, the plurality of tokens and the field data to a neural network; receiving, at the one or more processors and from the neural network, crime prediction data;”. 
The sending limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data transmission of tokens and field data to an algorithm such as a neural network (see MPEP 2106.05(g)). The recitation of using the transceiver to send data relates to mere instructions for applying the judicial exception on a generic computing tool such as the transceiver (see MPEP 2106.05(f)), as well as a generic field of use via application to the transceiver (see MPEP 2106.05(h)).
The receiving limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data gathering via the generic computing tools such as the processors and an algorithm such as the neural network (see MPEP 2106.05(g)). Furthermore, the recitation of the processors to receive data relates to mere instructions for applying the judicial exception on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the processors (see MPEP 2106.05(h)). 
Lines 18-19: “sending, by the transceiver, the visual display to a user portal; and displaying, by the user portal, the visual display as a graphical user interface.”
The sending limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data transmission of the visual display (see MPEP 2106.05(g)). The recitation of using the transceiver to send data and the user portal as the display relates to mere instructions for applying the judicial exception on generic computing tools such as the transceiver and the user portal (see MPEP 2106.05(f)), as well as a generic field of use via application to the transceiver and the user portal (see MPEP 2106.05(h)).
The displaying limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data outputting of the visual display (see MPEP 2106.05(g)). The recitation of the user portal and graphical user interface as the display relates to mere instructions for applying the judicial exception on generic computing tools such as the user portal and graphical user interface (see MPEP 2106.05(f)), as well as a generic field of use via application to the user portal and the graphical user interface (see MPEP 2106.05(h)).
Thus, the claim limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B:
Lines 3-4: “receiving, by one or more processors, a plurality of crime reports;”. 
The receiving limitation recites, at a high level of generality, an insignificant extra-solution activity related to mere data gathering (see MPEP 2106.05(g)). Wherein the courts have found that “receiving or transmitting data over a network” or “storing and retrieving information in memory” or “presenting offers and gathering statistics” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).
The recitation of the processors relates to mere instructions for applying the judicial exception on generic computing tools such as the processors, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the processors are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
Lines 5, 7, 14, 16, and 17: “by the one or more processors”. 
The recitation of the processors relates to mere instructions for applying the judicial exception on generic computing tools such as the processors, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the processors are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
Lines 8-9: “wherein the narrative field data includes a plurality of words and a plurality of punctuation characters”. 
The limitation reciting the composition of the narrative field data denotes a field of use by generally linking the use of the judicial exception to a particular environment of field of use, which does not amount to significantly more than the judicial exception (see MPEP 2106.05(h), e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)).  
Lines 11-13: “sending, with a transceiver, the plurality of tokens and the field data to a neural network; receiving, at the one or more processors and from the neural network, crime prediction data;”. 
The sending and receiving limitations relate to insignificant extra-solution activities of data transmission and mere data gathering, wherein the courts have found that “receiving or transmitting data over a network” or “storing and retrieving information in memory” or “presenting offers and gathering statistics” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). 
The recitation of the transceiver and processors relate to mere instructions for applying the judicial exception on generic computing tools such as the transceiver and processors, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the transceiver and processors are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
Lines 18-19: “sending, by the transceiver, the visual display to a user portal; and
displaying, by the user portal, the visual display as a graphical user interface.”
The sending and displaying limitations recite, at a high level of generality, the additional elements of insignificant extra-solution activities related to mere data transmission and data outputting of the visual display (see MPEP 2106.05(g)). Wherein the courts have found that “receiving or transmitting data over a network” or “storing and retrieving information in memory” or “presenting offers and gathering statistics” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).
The recitation of the transceiver, user portal, and graphical user interface relates to mere instructions for applying the judicial exception on generic computing tools such as the transceiver, user portal, and graphical user interface wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the transceiver, user portal, and graphical user interface is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
As such, the claim limitations do not amount to significantly more than the judicial exception.

Claim 2
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: 
“The method of Claim 1, wherein the field data includes at least one of an incident time or an incident location.”
	The limitation describing the field data composition denotes a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation describing the field data composition denotes a field of use by generally linking the use of the judicial exception to a particular environment of field of use (see MPEP 2106.05(h), e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)). Thus, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 3
Step 2A, prong 1: the following limitations recite mental processes:
“The method of Claim 1, wherein generating the plurality of tokens further comprises (the limitation recites mental processes because generating tokens from data, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).):
normalizing, …, the narrative field data such that the plurality of words within the narrative field data are the same case (the limitation recites mental processes because normalizing data by making them the same formatting case, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
removing, …, the plurality of punctuation characters from the narrative field data (the limitation recites mental processes because removing punctuation characters from data, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).);  
converting, …, the narrative field data into the plurality of tokens (the limitation recites mental processes because converting data into tokens, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
determining, …, an amount of occurrences within the narrative field data for each of the plurality of tokens (the limitation recites mental processes because determining occurrence amounts, i.e., determining a frequency count of data, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
associating, …, the corresponding amount of occurrences with each of the plurality of tokens (the limitation recites mental processes because associating occurrences with token data, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
determining, …, a weight of each of the plurality of tokens based at least in part on the corresponding amount of occurrences (the limitation recites mental processes because determining token data weight based on occurrence amounts, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); and 
associating, …, the corresponding weight to each of the plurality of tokens (the limitation recites mental processes because associating weights with token data, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).).”
Step 2A, prong 2: the following limitations recite additional elements on lines 2, 4, 6, 8, 10, 12, and 14: “by the one or more processors”. 
The recitation of the processors relates to mere instructions for applying the judicial exception, i.e., the various steps described above, on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the processors (see MPEP 2106.05(h)). Thus, the claim does not integrate the judicial exception into a practical application. 
Step 2B: 
The recitation of the processors relates to mere instructions for applying the judicial exception on generic computing tools such as the processors, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the processors are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
As such, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 4
Step 2A, prong 1: the claim inherits the mental processes from its parent claims. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: 
“The method of Claim 3, wherein each of the plurality of tokens include three-word combinations.”
	The limitation describing the token composition denotes a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation describing the token composition denotes a field of use by generally linking the use of the judicial exception to a particular environment of field of use (see MPEP 2106.05(h), e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)). Thus, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 5
Step 2A, prong 1: the following limitations recite mental processes:
“The method of Claim 3, further comprising: 
comparing, …, each of the plurality of tokens to terms within a database for at least a partial match (the limitation recites mental processes because comparing token data within a database to obtain a partial match, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); and 
calculating an amount of at least partial matches for each of the plurality of tokens (the limitation recites mental processes because calculating the amount of partial matches with token data, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).).”
Step 2A, prong 2: the following limitation recites additional elements: “by the one or more processors”. 
The recitation of the processors relates to mere instructions for applying the judicial exception, i.e., the various steps described above, on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the processors (see MPEP 2106.05(h)). Thus, the claim does not integrate the judicial exception into a practical application. 
Step 2B: 
The recitation of the processors relates to mere instructions for applying the judicial exception on generic computing tools such as the processors, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the processors are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 

Claim 6
Step 2A, prong 1: the claim recites “wherein determining the weight of each of the plurality of tokens is further based on the amount of at least partial matches”. 
This is a mental process because determining weight of token data based on the partial match amount is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). 
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does not recite any additional elements that amount to significantly more than the judicial exception.

Claim 7
Step 2A, prong 1: the claim recites “determining, …, based on the crime prediction data and the field data, one or more future crimes”. 
This is a mental process because determining future crimes based on various data is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)).
Step 2A, prong 2: the following limitation recites additional elements: “by the one or more processors”. 
The recitation of the processors relates to mere instructions for applying the judicial exception, i.e., the various steps described above, on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the processors (see MPEP 2106.05(h)). Thus, the claim does not integrate the judicial exception into a practical application. 
Step 2B: 
The recitation of the processors relates to mere instructions for applying the judicial exception on generic computing tools such as the processors, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the processors are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
 

Claim 8
Step 2A, prong 1: the following limitations recite mental processes:
“A method for detecting patterns within data, the method comprising (the limitation recites mental processes because detecting data patterns, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).): …; 
extracting, …, field data from amongst each of the plurality of reports, wherein the field data includes a plurality of words and a plurality of punctuation characters (the limitation recites mental processes because extracting field data from reports, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).);   
generating a plurality of tokens from the field data (the limitation recites mental processes because generating tokens from data, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); ….”
Step 2A, prong 2: the following limitations recite additional elements: 
Line 2: “receiving, by one or more processors, a plurality of reports”.
The receiving limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data gathering (see MPEP 2106.05(g)). The recitation of the processors relates to mere instructions for applying the judicial exception, i.e., the steps related to the method of detecting crime series, on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the processors (see MPEP 2106.05(h)).
Line 3: “by the one or more processors”.
The recitation of the processors relates to mere instructions for applying the judicial exception, i.e., the steps related to the method of detecting crime series, on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the processors (see MPEP 2106.05(h)).
Lines 7-9: “sending, with a transceiver, the plurality of tokens and the field data to a neural network; and receiving, at the one or more processors and from the neural network, predictive data”. 
The sending limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data transmission of tokens and field data to an algorithm such as a neural network (see MPEP 2106.05(g)). The recitation of using the transceiver to send data relates to mere instructions for applying the judicial exception on a generic computing tool such as the transceiver (see MPEP 2106.05(f)), as well as a generic field of use via application to the transceiver (see MPEP 2106.05(h)).
The receiving limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data gathering via the generic computing tools such as the processors and an algorithm such as the neural network (see MPEP 2106.05(g)). Furthermore, the recitation of the processors to receive data relates to mere instructions for applying the judicial exception on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the processors (see MPEP 2106.05(h)).
Thus, the claim limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B:
Line 2: “receiving, by one or more processors, a plurality of reports”.
The receiving limitation recites, at a high level of generality, an insignificant extra-solution activity related to mere data gathering (see MPEP 2106.05(g)). Wherein the courts have found that “receiving or transmitting data over a network” or “storing and retrieving information in memory” or “presenting offers and gathering statistics” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).
The recitation of the processors relates to mere instructions for applying the judicial exception on generic computing tools such as the processors, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the processors are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
Line 3: “by the one or more processors”.
The recitation of the processors relates to mere instructions for applying the judicial exception on generic computing tools such as the processors, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the processors are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
Lines 7-9: “sending, with a transceiver, the plurality of tokens and the field data to a neural network; and receiving, at the one or more processors and from the neural network, predictive data”. 
The sending and receiving limitations relate to insignificant extra-solution activities of data transmission and mere data gathering, wherein the courts have found that “receiving or transmitting data over a network” or “storing and retrieving information in memory” or “presenting offers and gathering statistics” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). 
The recitation of the transceiver and processors relate to mere instructions for applying the judicial exception on generic computing tools such as the transceiver and processors, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the transceiver and processors are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
As such, the claim limitations do not amount to significantly more than the judicial exception.

Claim 9
Step 2A, prong 1: the following limitations recite mental processes:
“The method of Claim 8, further comprising: 
plotting, …, the predictive data to a map (the limitation recites mental processes because plotting data to a map, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
generating, …, a visual display of the map (the limitation recites mental processes because generating a visual display map, under a broadest reasonable interpretation (BRI), is a process based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); ….”
Step 2A, prong 2: the following limitations recite additional elements: 
Lines 2 and 3: “by the one or more processors”.
The recitation of the processors relates to mere instructions for applying the judicial exception, i.e., the steps related to the method of detecting crime series, on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the processors (see MPEP 2106.05(h)).
Lines 4-5: “sending, by the transceiver, the visual display to the user portal; and displaying, by a user portal, the visual display as a graphical user interface”.
The sending limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data transmission of the visual display (see MPEP 2106.05(g)). The recitation of using the transceiver to send data and the user portal as the display relates to mere instructions for applying the judicial exception on generic computing tools such as the transceiver and the user portal (see MPEP 2106.05(f)), as well as a generic field of use via application to the transceiver and the user portal (see MPEP 2106.05(h)).
The displaying limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data outputting of the visual display (see MPEP 2106.05(g)). The recitation of the user portal and graphical user interface as the display relates to mere instructions for applying the judicial exception on generic computing tools such as the user portal and graphical user interface (see MPEP 2106.05(f)), as well as a generic field of use via application to the user portal and the graphical user interface (see MPEP 2106.05(h)).
Thus, the claim limitations taken together do not integrate the judicial exception into a practical application.

Step 2B:
Lines 2 and 3: “by the one or more processors”.
The recitation of the processors relates to mere instructions for applying the judicial exception on generic computing tools such as the processors, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the processors are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
Lines 4-5: “sending, by the transceiver, the visual display to the user portal; and displaying, by a user portal, the visual display as a graphical user interface”.
The sending and displaying limitations recite, at a high level of generality, the additional elements of insignificant extra-solution activities related to mere data transmission and data outputting of the visual display (see MPEP 2106.05(g)). Wherein the courts have found that “receiving or transmitting data over a network” or “storing and retrieving information in memory” or “presenting offers and gathering statistics” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).
The recitation of the transceiver, user portal, and graphical user interface relates to mere instructions for applying the judicial exception on generic computing tools such as the transceiver, user portal, and graphical user interface wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the transceiver, user portal, and graphical user interface is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
As such, the claim limitations do not amount to significantly more than the judicial exception.

Claim 10: is substantially similar to claim 4 and thus is rejected for similar reasons as claim 4.

Claim 11: is substantially similar to claim 3 and thus is rejected for similar reasons as claim 3. 

Claim 12: is substantially similar to claim 5 and thus is rejected for similar reasons as claim 5.

Claim 13: is substantially similar to claim 6 and thus is rejected for similar reasons as claim 6.

Claim 14
Step 2A, prong 1: the claim inherits the mental processes from its parent claims. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: 
“The method of Claim 8, wherein the plurality of reports are crime reports.”
	The limitation describing the report composition denotes a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation describing the report composition denotes a field of use by generally linking the use of the judicial exception to a particular environment of field of use (see MPEP 2106.05(h), e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)). Thus, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 15
Step 2A, prong 1: the claim inherits the mental processes from its parent claims. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: 
“The method of Claim 14, wherein the predictive data comprises related crime data.”
	The limitation describing the predictive data composition denotes a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation describing the predictive data composition denotes a field of use by generally linking the use of the judicial exception to a particular environment of field of use (see MPEP 2106.05(h), e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)). Thus, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 16: 
Step 2A, prong 1: the claim recites the claim recites: “The method of Claim 15, further comprising: determining, …, based on the predictive data, one or more future crimes.”
This is a mental process because determining future crimes based on predictive data is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)).
Step 2A, prong 2: the following limitation recites additional elements: “by the one or more processors”. 
The recitation of the processors relates to mere instructions for applying the judicial exception, i.e., the various steps described above, on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the processors (see MPEP 2106.05(h)). Thus, the claim does not integrate the judicial exception into a practical application. 
Step 2B: 
The recitation of the processors relates to mere instructions for applying the judicial exception on generic computing tools such as the processors, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim limitations be applied to the processors are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).

Claim 17: is an independent claim that is substantially similar to independent claim 1 and thus is rejected for similar reasons as claim 1. Claim 17 just adds in: “A system for detecting crimes series comprising: one or more processors; a user portal; a neural network; a transceiver; and 
at least one memory in communication with the processor, the user portal, the neural network, and the transceiver and storing computer program code that, when executed by the one or more processors, is configured to cause the system to” for implementing the method and mental processes. 
The recitation of the system, user portal, transceiver, memory, and computer storing code with neural network algorithm are additional elements relating to mere instructions for applying the judicial exception, i.e., the steps related to the method of detecting crime series, on generic computing tools such as the processors (see MPEP 2106.05(f)), as well as a generic field of use via application to the system, user portal, transceiver, memory, and computer storing code (see MPEP 2106.05(h)). Wherein the recitation of generic computing tools to perform the mental process still amounts to a mental process that can be performed on a generic computer (see MPEP 2106.04(a)(2)(III)(C)). As such, the limitations do not integrate the does not integrate the judicial exception into a practical application. Furthermore, the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). Additionally, specifying that the claim limitations be applied to the system, user portal, transceiver, memory, and computer storing code are an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). As such, the limitations taken together do not amount to significantly more than the judicial exception.

Claim 18: is substantially similar to a combination of claims 3 and 6 and therefore is rejected on similar grounds as claims 3 and 6. 

Claim 19: is substantially similar to a combination of claims 5 and 6 and therefore is rejected on similar grounds as claims 5 and 6. 

Claim 20: is substantially similar to claim 7 and therefore is rejected on similar grounds as claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-9, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0379413, hereinafter Robertson) in view of Zhiyanov (U.S. Pat. No. 10,565,498, hereinafter Zhiyanov).

Regarding claim 1, Robertson teaches:
A method for detecting crime series, the method comprising (Abstract and [0012]: describing method for determining/detecting and predicting crime.): 
receiving, by one or more processors ([0089], [0096], and [0105]: describing processors), a plurality of crime reports ([0039], [0052]-[0054], [0081], [0087], and [0102]: describing a plurality of crime data that can be received/obtained by a computing device operating a crime risk forecasting system. This is shown in Figs. 3 and 4.); 
extracting, by the one or more processors ([0089], [0096], and [0105]: describing processors), field data from each of the plurality of crime reports ([0051] and [0072]-[0075]: describing extraction techniques for extracting keywords or features from the crime data. Wherein such keywords or features comprise field data such as incident location or time (see previous citations). See also [0039], [0050]-[0051], and [0054]: describing the crime data.); 
identifying, by the one or more processors ([0089], [0096], and [0105]: describing processors), a narrative field from each of the plurality of crime reports ([0039]-[0043], [0046]-[0048], and [0050]-[0055]: describing the crime data comprising historical crime data and associated metadata that can be used to identify narrative field such as crime type, date and time of the crime’s occurrence, crime location, etc.); 
extracting, by the one or more processors ([0089], [0096], and [0105]: describing processors), narrative field data from the narrative field of each of the plurality of crime reports ([0051] and [0072]-[0075]: describing extraction of keywords or features from crime data, wherein the keywords or features comprise narrative field data such as details related to a crime type, date and time of the crime’s occurrence, crime location, etc. See also [0039], [0050]-[0051], and [0054]: describing the crime data.), wherein the narrative field data includes a plurality of words and a plurality of punctuation characters ([0039]-[0042] and [0051]: describing that the crime data including historical data and free-form text with narrative field data that comprises a plurality of words and punctuation characters, e.g., in the descriptive text portions or the date and time texts related to the crime.); 
…, with a transceiver ([0081]-[0086] and [0100]-[0102]: describing system, computing device, or communication interface that can act as a transceiver since it can send and receive signals/data.),…;
receiving, at the one or more processors and from the neural network ([0089], [0096], and [0105]: describing processors and [0033]-[0034], [0070], [0077]-[0078]: describing machine learning such as neural network.), crime prediction data ([0012]-[0013], [0081], [0085]-[0086], [0099]-[0100], and [0102]-[0103]: describing that the crime risk forecast can be obtained by the system and device. This is shown in Figs. 3 and 4.); 
determining, by the one or more processors ([0089], [0096], and [0105]: describing processors), based on the crime prediction data and the field data, related crimes ([0020], [0033]-[0035], [0038], [0055]-[0056], and [0060]-[0061]: describing determinations/predictions of related/similar crimes based on previous historical crime data.); 
plotting, by the one or more processors ([0089], [0096], and [0105]: describing processors), the related crimes to a map ([0016]-[0017], [0021]-[0022], [0024]-[0026], [0028]-[0029], [0044], and [0086]: describing that the crimes are marked/plotted onto a map.); 
generating, by the one or more processors ([0089], [0096], and [0105]: describing processors), a visual display of the map ([0012]-[0013], [0015]-[0017], [0021]-[0022], [0025], [0028], and [0081]: describing that a visual display of the crime risk forecast can be generated. This is shown in Figs. 1A, 1B, and 2.); 
sending, by the transceiver, the visual display to a user portal ([0081]-[0086], [0099]-[0102]: describing that the visual display of the crime risk forecast can be sent to device for a client/user to view, wherein the sending can be by a system, computer, device, or communication interface that can act as a transceiver since it can send and receive signals/data.); and 
displaying, by the user portal ([0021], [0081]-[0082], [0093], and [0105]: describing computing devices that a client/user may use to send or receive data. That is, a user portal.), the visual display as a graphical user interface ([0021], [0025], [0027]-[0028], [0030], and [0105]: describing graphical user interface (GUI) to visually display the crime risk forecasts. This is shown Figs. 1A, 1B, 3, and 4.).

While the cited reference Robertson teaches the above limitations of claim 1, it does not explicitly teach: “generating a plurality of tokens from the narrative field data; sending, with a transceiver, the plurality of tokens and the field data to a neural network”. Zhiyanov teaches:
“generating a plurality of tokens from the narrative field data (Zhiyanov col. 4, lines 66-67; col. 8, lines 27-47; col. 15, lines 8-12 and 30-67; and col. 17, lines 2-67): describing generation tokens from narrative field data such a title of raw text data.); 
sending… the plurality of tokens and the field data to a neural network (Zhiyanov col. 10, lines 66 and 67 to col. 11, lines 1-27; and col. 12, lines 58-67 to col. 13, lines 1-67: describing that the tokens and attributes encodings of raw text data, which can represent field data, are input into long-short term memory (LSTM) units. Wherein the LSTM units are part of a recurrent neural network (Zhiyanov col. 5, lines 18-38).)”.
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the crime forecasting process in the cited reference to include the generating and sending of the tokens in Zhiyanov. Doing so would enable “methods and apparatus for a relationship analysis system which employs an extensible multi-feature token model as part of a deep neural network model are described. Such a relationship analysis system may use the neural network model to generate, for a given pair of entities for which at least some text information is available, relationship indicators of any of several types in different embodiments.” (Zhiyanov col. 2, lines 59-67).

Regarding claim 2, the rejection of claim 1 is incorporated. Robertson teaches:
The method of Claim 1, wherein the field data includes at least one of an incident time or an incident location ([0039]-0048]: describing that the field data comprises time and location data.).


Regarding claim 7, the rejection of claim 1 is incorporated. Robertson teaches:
The method of Claim 1, further comprising: determining, by the one or more processors ([0089], [0096], and [0105]: describing processors), based on the crime prediction data and the field data, one or more future crimes ([0012], [0017]-[0019], [0025], [0028], [0038], and [0055]: describing a prediction/forecasting of a future crime/crime risk.).

Regarding claim 8, Robertson teaches:
A method for detecting patterns within data, the method comprising (Abstract and [0012]: describing method for determining/detecting and predicting patterns, such as crime.): 
receiving, by one or more processors ([0089], [0096], and [0105]: describing processors), a plurality of reports ([0039], [0052]-[0054], [0081], [0087], and [0102]: describing a plurality of data that can be received/obtained by a computing device operating a forecasting system. This is shown in Figs. 3 and 4.); 
extracting, by the one or more processors ([0089], [0096], and [0105]: describing processors), field data from amongst each of the plurality of reports ([0051] and [0072]-[0075]: describing extraction techniques for extracting keywords or features from the data. Wherein such keywords or features comprise field data such as incident location or time (see previous citations). See also [0039], [0050]-[0051], and [0054]: describing the various data.), wherein the field data includes a plurality of words and a plurality of punctuation characters ([0039]-[0042] and [0051]: describing data including historical data and free-form text that comprises a plurality of words and punctuation characters, e.g., in the descriptive text portions or the date and time texts related to a crime.);
…;
…, with a transceiver ([0081]-[0086] and [0100]-[0102]: describing system, computing device, or communication interface that can act as a transceiver since it can send and receive signals/data.), …; and 
receiving, at the one or more processors and from the neural network ([0089], [0096], and [0105]: describing processors and [0033]-[0034], [0070], [0077]-[0078]: describing machine learning such as neural network.), predictive data ([0012]-[0013], [0081], [0085]-[0086], [0099]-[0100], and [0102]-[0103]: describing that predictive data, e.g., crime risk forecast, can be obtained by the system and device. This is shown in Figs. 3 and 4.).

While the cited reference Robertson teaches the above limitations of claim 8, it does not explicitly teach: “generating a plurality of tokens from the field data; sending, with a transceiver, the plurality of tokens and the field data to a neural network;”. Zhiyanov teaches:
“generating a plurality of tokens from the field data (Zhiyanov col. 4, lines 66-67; col. 8, lines 27-47; col. 15, lines 8-12 and 30-67; and col. 17, lines 2-67): describing generation tokens from narrative field data such a title of raw text data.); 
sending, …, the plurality of tokens and the field data to a neural network (Zhiyanov col. 10, lines 66 and 67 to col. 11, lines 1-27; and col. 12, lines 58-67 to col. 13, lines 1-67: describing that the tokens and attributes encodings of raw text data, which can represent field data, are input into long-short term memory (LSTM) units. Wherein the LSTM units are part of a recurrent neural network (Zhiyanov col. 5, lines 18-38).);”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the forecasting process in the cited reference to include the generating and sending of the tokens in Zhiyanov. Doing so would enable “methods and apparatus for a relationship analysis system which employs an extensible multi-feature token model as part of a deep neural network model are described. Such a relationship analysis system may use the neural network model to generate, for a given pair of entities for which at least some text information is available, relationship indicators of any of several types in different embodiments.” (Zhiyanov col. 2, lines 59-67).

Regarding claim 9, the rejection of claim 8 is incorporated. Robertson teaches:
The method of Claim 8, further comprising: 
plotting, by the one or more processors ([0089], [0096], and [0105]: describing processors), the predictive data to a map ([0016]-[0017], [0021]-[0022], [0024]-[0026], [0028]-[0029], [0044], and [0086]: describing that the predictive data, e.g., crimes, are marked/plotted onto a map.); 
generating, by the one or more processors ([0089], [0096], and [0105]: describing processors), a visual display of the map ([0012]-[0013], [0015]-[0017], [0021]-[0022], [0025], [0028], and [0081]: describing that a visual display of the crime risk forecast can be generated. This is shown in Figs. 1A, 1B, and 2.); 
sending, by the transceiver, the visual display to the user portal ([0081]-[0086], [0099]-[0102]: describing that the visual display of the crime risk forecast can be sent to device for a client/user to view, wherein the sending can be by a system, computer, device, or communication interface that can act as a transceiver since it can send and receive signals/data.); and 
displaying, by a user portal ([0021], [0081]-[0082], [0093], and [0105]: describing computing devices that a client/user may use to send or receive data. That is, a user portal.), the visual display as a graphical user interface ([0021], [0025], [0027]-[0028], [0030], and [0105]: describing graphical user interface (GUI) to visually display the crime risk forecasts. This is shown Figs. 1A, 1B, 3, and 4.).

Regarding claim 14, the rejection of claim 8 is incorporated. Robertson teaches:
The method of Claim 8, wherein the plurality of reports are crime reports ([0033] and [0037]-0042]: describing that the data reports are crime incident data reports.).

Regarding claim 15, the rejection of claim 14 is incorporated. Robertson teaches:
The method of Claim 14, wherein the predictive data comprises related crime data (([0012], [0025], [0028], [0038], and [0055]: describing that the prediction/forecasting is related to crime/crime risk, e.g., a future crime/crime risk.).

Regarding claim 16, Robertson teaches:
The method of Claim 15, further comprising: determining, by the one or more processors ([0089], [0096], and [0105]: describing processors), based on the predictive data, one or more future crimes ([0012], [0017]-[0019], [0025], [0028], [0038], and [0055]: describing a prediction/forecasting of a future crime/crime risk.).

Regarding independent claim 17, claim 17 is substantially similar to independent claim 1 and therefore is rejected on similar grounds as claim 1. Claim 17 is a system claim that corresponds to method claim 1. 
A mapping is shown below for the limitations of claim 17 that differ from claim 1. Robertson teaches:
A system for detecting crimes series comprising ([0013] and [0081]: describing that “crime risk forecasts are generated and conveyed by a computer-based crime risk forecasting system”. This is shown in Figs. 1A, 1B, and 3.): 
one or more processors ([0089], [0096], and [0105]: describing processors); 
a user portal ([0021]: describing web browser or graphical user interface that can act as a user portal for interacting with a user. This is shown in Fig. 3.); 
a neural network ([0077]-[0078]: “neural network”); 
a transceiver ([0100]-[0102]: describing various devices that can act as transceivers such as communication interfaces, network links, computing devices, etc. capable of receiving and transmitting data.); and 
at least one memory in communication with the processor, the user portal, the neural network, and the transceiver and storing computer program code that, when executed by the one or more processors, is configured to cause the system to ([0089]-[0105]: describing memory and storage media/devices for storing computer instructions that can be executed by the processors, wherein the all the various components and devices are connected via the system and can communicate with each other. This is shown in Fig. 4.): 
receive, from the user portal ([0021], [0081]-[0082], [0089], [0102], and [0105]: describing computing devices that a client/user may use to send or receive data. That is, a user portal. This is shown in Figs. 3 and 4.), a plurality of crime reports ([0039], [0052]-[0054], [0081], [0087], and [0102]: describing a plurality of crime data that can be received/obtained by a computing device operating a crime risk forecasting system. This is shown in Figs. 3 and 4.); 
…
send the visual display to a user portal ([0021], [0081]-[0082], [0093], and [0105]: describing computing devices that a client/user may use to send or receive data. That is, a user portal.), such that the visual display can be displayed by the user portal as a graphical user interface ([0021], [0025], [0027]-[0028], [0030], and [0105]: describing graphical user interface (GUI) to visually display the crime risk forecasts. This is shown Figs. 1A, 1B, 3, and 4.).

Regarding claim 20, claim 20 is substantially similar to claim 7 and therefore is rejected on similar grounds as claim 7. Claim 20 is a system claim that corresponds to method claim 7.

Claims 3, 5, 6, 11-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0379413, hereinafter Robertson) and Zhiyanov (U.S. Pat. No. 10,565,498, hereinafter Zhiyanov) in view of Darwich et al., “Probabilistic Reference to Suspect or Victim in Nationality Extraction from Unstructured Crime News Documents” (hereinafter Darwich) and Liu et al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0066674, hereinafter Liu).

Regarding claim 3, the rejection of claim 1 is incorporated. Robertson teaches on lines 2, 4, 6, 10, 12 and 14: “by the one or more processors ([0089], [0096], and [0105]: describing processors)”. 
While Robertson teaches the above limitations of claim 3, it does not explicitly teach: “normalizing, by the one or more processors, the narrative field data such that the plurality of words within the narrative field data are the same case; removing, by the one or more processors, the plurality of punctuation characters from the narrative field data; converting, by the one or more processors, the narrative field data into the plurality of tokens; determining, by the one or more processors, an amount of occurrences within the narrative field data for each of the plurality of tokens; associating, by the one or more processors, the corresponding amount of occurrences with each of the plurality of tokens; ….” Darwich teaches
“normalizing, …, the narrative field data such that the plurality of words within the narrative field data are the same case (Darwich Section 3.3: describing as part of a preprocessing component, a normalization process involving lowercase conversion of crime news data, which can denote narrative field data. This is shown in Figure 6.); 
removing, …, the plurality of punctuation characters from the narrative field data (Darwich Section 3.3: describing as part of a preprocessing component, a removal process involving punctuation removal from crime news data, which can denote narrative field data. This is shown in Figure 6.);  
converting, …, the narrative field data into the plurality of tokens (Darwich Section 3.3: describing as part of a preprocessing component, a normalization tokenization process involving tokenizing of crime news data, which can denote narrative field data. This is shown in Figure 6. Wherein the tokenization can involve generating tokens such as, nationality or identification tokens.); 
determining, …, an amount of occurrences within the narrative field data for each of the plurality of tokens (Darwich Section 3.3: describing as part of a nationality extractor component and reference identification component, a process for extracting occurrences of nationality and identification in crime news data, which can denote narrative field data. Wherein the extract occurrences of the nationality and identification are determined and outputted for display to show an amount/number of such occurrences. This is shown in Figures 6-11.); 
associating, …, the corresponding amount of occurrences with each of the plurality of tokens (Darwich Section 3.3: describing as part of a nationality extractor component and reference identification component, a process for extracting and associating occurrences of nationality and identification in crime news data, which can denote narrative field data. Wherein the extracted occurrences of the nationality and identification in the crime news are determined and associated with the nationality and identification tokens via the display output showing them. This is shown in Figures 6-11.);….”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the crime forecasting process with the processor in the cited reference to include the various processing in Darwich. Doing so would enable “the motivation to propose an enhanced information extraction model that uses named entity recognition to extract the nationality from crime news documents and coreference resolution to associate the nationality to either the suspect or the victim. After the proposed model extracts the nationality, it references it to the suspect or victim by looking up all of the victim related keywords and the suspect related keywords within the text, and their corresponding distances from the position of the nationality keyword. Based on their total distances, a probability score algorithm decides whether the nationality is more likely to belong to either the victim or the suspect.” (Darwich Abstract).
While the cited references in combination teach the above limitations of claim 3, they do not explicitly teach: “determining, …, a weight of each of the plurality of tokens based at least in part on the corresponding amount of occurrences; and associating, …, the corresponding weight to each of the plurality of tokens. Liu teaches:
“determining, …, a weight of each of the plurality of tokens based at least in part on the corresponding amount of occurrences (Liu [0038]: describing that the token weights are related to an occurrence of the token amongst the various category listing, e.g., occurrences of the token that matches with various category listings.); and 
associating, …, the corresponding weight to each of the plurality of tokens (Liu [0038], [0042], and [0045]: describing weights associated with each of the plurality of tokens. This is shown in Figs. 1F, 5, and 7B.)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the crime forecasting process with the processor and the various processing in the combined cited references to include token weights in Liu. Doing so would enable tokenization of field data and comparisons of the tokens with category listings to compute match scores (Liu [0038]), wherein such data can be from various sources (Liu [0059]) and storable in databases (Liu [0055]). The system enabling tokenization and computation of scores related to the tokens (Liu Abstract). 

Regarding claim 5, the rejection of claim 3 is incorporated. Robertson teaches: “by the one or more processors ([0089], [0096], and [0105]: describing processors)”. 


While Robertson teaches the above limitations of claim 5, it does not explicitly teach: 
“comparing, by the one or more processors, each of the plurality of tokens to terms within a database for at least a partial match; and calculating an amount of at least partial matches for each of the plurality of tokens.” Liu further teaches:
“comparing, …, each of the plurality of tokens to terms within a database for at least a partial match (Liu [0032], [0034], [0044], [0047], [0050]-[0051, [0053], and [0055]: describing a comparison between the tokens to terms in category listings, wherein the category listings can be within/from databases, to determine if there is a full match or a partial match between the tokens and the category listings.); and 
calculating an amount of at least partial matches for each of the plurality of tokens (Liu [0044], [0051] and [0053]: describing a computation to determine if there is a full match or a partial match between the tokens and the category listings, wherein the partial match is computed via a subtraction between matching and non-matching results.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the crime forecasting process with the processor in the cited references to include token matching in Liu. Doing so would enable tokenization of field data and comparisons of the tokens with category listings to compute match scores (Liu [0038]), wherein such data can be from various sources (Liu [0059]) and storable in databases (Liu [0055]). The system enabling tokenization and computation of scores related to the tokens (Liu Abstract).


Regarding claim 6, the rejection of claim 5 is incorporated. The cited references in combination do not explicitly teach: “wherein determining the weight of each of the plurality of tokens is further based on the amount of at least partial matches”. Liu further teaches: that the token weights can be based on a computation of a full match or a partial match via determining matching token weights and non-matching token weights and subtracting the two to compute the partial match (Liu [0044], [0051], and [0053]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the crime forecasting process with the processor and the various processing in the combined cited references to include token matching in Liu. A motivation to combine the cited references with Liu was previously given.

Regarding claim 11, claim 11 is substantially similar to claim 3 and therefore is rejected on similar grounds as claim 3. Claim 11 is a method claim that corresponds to other method claim 3.

Regarding claim 12, claim 12 is substantially similar to claim 5 and therefore is rejected on similar grounds as claim 5. Claim 12 is a method claim that corresponds to other method claim 5.

Regarding claim 13, claim 13 is substantially similar to claim 6 and therefore is rejected on similar grounds as claim 6. Claim 13 is a method claim that corresponds to other method claim 6.

Regarding claim 18, claim 18 is substantially similar to a combination of claims 3 and 6 and therefore is rejected on similar grounds as claims 3 and 6. Claim 18 is a system claim that corresponds to method claims 3 and 6. 

Regarding claim 19, claim 19 is substantially similar to a combination of claims 5 and 6 and therefore is rejected on similar grounds as claims 5 and 6. Claim 19 is a system claim that corresponds to method claims 5 and 6.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0379413, hereinafter Robertson), Zhiyanov (U.S. Pat. No. 10,565,498, hereinafter Zhiyanov), Darwich et al., “Probabilistic Reference to Suspect or Victim in Nationality Extraction from Unstructured Crime News Documents” (hereinafter Darwich) and Liu et al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0066674, hereinafter Liu) in view of Baron et al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0293903, hereinafter Baron).

Regarding claim 4, the rejection of claim 3 is incorporated. The cited references in combination do not explicitly teach: “wherein each of the plurality of tokens include three-word combinations”. Baron teaches: that the tokenization of the words can be trigrams, i.e., three-word combinations (Baron [0034] and [0044]-[0046]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the crime forecasting process with the processor, the various processing, and the token weights in the combined cited references to include the trigrams in Baron. Doing so would enable “methods of analyzing [sic] text to generate data indicative of a property associated with the text” (Baron [0001]). Wherein the methods of analyzing the text enables generating tokens and metrics related to the text (Baron Abstract and [0039]) to assist with analyzing text data involved in a crime (Baron [0034]).  

Regarding claim 10, claim 10 is substantially similar to claim 4 and therefore is rejected on similar grounds as claim 4. Claim 10 is a method claim that corresponds to other method claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pietak et al., “Geospatial Data Integration for Criminal Analysis”.
Shuart et al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0096002)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/Examiner, Art Unit 2128